Citation Nr: 1103431	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-28 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a nervous stomach 
condition to include as secondary to service-connected post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified at a travel board hearing before the 
undersigned in March 2008 at the Columbia, South Carolina, RO.  
Prior to that hearing the Veteran testified at a regional office 
hearing at the Columbia, South Carolina, RO.  Transcripts of both 
hearings are associated with the claims file and have been 
reviewed.

The Board notes that the above issues were previously remanded by 
the Board in May 2008 for additional notice.  As will be further 
explained below, this notice having been provided, the issues are 
now ready for appellate review.


FINDINGS OF FACT

1.  Pes planus preexisted entry into service and did not increase 
in severity during service.

2.  The competent evidence fails to demonstrate that the Veteran 
has a nervous stomach condition that is related to his active 
duty service or to a service connected disability.


CONCLUSIONS OF LAW

1.  Bilateral pes planus preexisted service and was not 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  A stomach condition was not incurred in or aggravated by the 
Veteran's active duty service, nor is it the result of the 
Veteran's service-connected PSTD.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letters dated in June 2005, March 2006, and October 2009 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these 
letters advised the Veteran what information and evidence was 
needed to substantiate the claims decided herein.  These letters 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.
During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
March 2006 provided this notice to the Veteran.

The Board observes that the June 2005 letter was sent to the 
Veteran prior to the September 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 
38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a January 2007 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.

In May 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issues were previously remanded so that the RO could provide 
adequate notice with regard to the requirements for establishing 
secondary service connection and aggravation.  This notice having 
been provided in the October 2009 VCAA letter, the issue now 
returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges 
that the Veteran has not had a VA examination specifically for 
his current claims seeking service connection for pes planus and 
a nervous stomach condition secondary to PTSD.  The Board 
concludes an examination is not needed in this case because while 
the Veteran's service treatment records indicate that the 
Veteran's pes planus pre-existed his active duty service and the 
Veteran did seek treatment for his feet while in service, there 
is no competent medical evidence that the Veteran's pre-existing 
pes planus was aggravated during active duty service.  
Additionally, there is no competent medical evidence providing a 
nexus between any currently suffered stomach condition and the 
Veteran's active duty service.  Indeed the post service medical 
records indicate that the Veteran's stomach condition is related 
to his alcohol abuse.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that such 
an opinion could substantiate the Veteran's claim because there 
was no evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms"); see also 
Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting 
that a Veteran's conclusory generalized statement that a service 
illness caused his present medical problems was not enough to 
entitle him to a VA medical examination since all Veterans could 
make such a statement, and such a theory would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations and require VA to provide such examinations 
as a matter of course in virtually every disability case).  

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its May 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the VA 
a concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the 
Board is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and the 
record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2010).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).  

I.  Pes Planus

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled in service, except for defects, 
diseases, or infirmities noted at the time of entrance, or where 
clear and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 
2002).

According to 38 C.F.R. § 3.304(b) (2010), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service reported 
by the Veteran as medical history does not constitute a notation 
of such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2010).  
Determinations of whether a condition existed prior to service 
should be "based on thorough analysis of the evidentiary showing 
and careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." Id.

A preexisting disease will be presumed to have been aggravated by 
military service when there is an increase in disability during 
such service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as contrasted 
with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden to show no aggravation 
of a pre-existing disease or disorder during service is an 
onerous one that lies with the government.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing 
the effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability:

When no preexisting condition is noted upon entry into service, 
the Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the preexisting condition."  38 U.S.C.A. § 1153.  If this burden 
is met, then the Veteran is not entitled to service-connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under section 1111, the Veteran's claim 
is one for service connection.  This means that no deduction for 
the degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.  
Importantly, the VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is a 
pre-existing disease or disorder and that it was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  Id. The Board 
must follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

On the other hand, if a preexisting disorder is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disorder, but the Veteran may bring a claim 
for service-connected aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed.Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a lack 
of aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

See Wagner, 370 F. 3d at 1096.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts that he is entitled to service connection for 
flat feet, or pes planus.  A review of the Veteran's December 
1976 induction examination reflects that he was diagnosed with 
bilateral pes planus at induction.  As pes planus was noted on 
examination, the presumption of sound condition at service 
entrance does not attach in this case.  See Crowe v. Brown, 7 
Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b).  Thus, the 
Veteran's claim is one for aggravation of a preexisting 
disability.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  

As noted above, a preexisting injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. 
§ 3.306(a) (2010).  When the pre-service disability undergoes an 
increase in severity during service, the presumption of 
aggravation applies, and "clear and unmistakable" evidence is 
required to rebut such presumption.  38 C.F.R. 
§ 3.306(b).  The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during service 
is an onerous one that lies with the government.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  

As noted above, the Veteran was found to have bilateral pes 
planus upon induction into the military.  The Board acknowledges 
that the Veteran's service treatment records indicate that he 
complained, while in service, of pain associated with his pes 
planus and was provided inserts.  Specifically, in an in-service 
treatment report dated February 1978, the Veteran complained of 
pain in the arch of his right foot for which the provided shoe 
supports seemed to offer no relief.  The Veteran was evaluated 
again in April 1978 for pain in his feet.  The provisional 
diagnosis provided was pes planus, however upon examination it 
was determined that the Veteran's pain was due to plantar 
fasciitis.  Finally the Board notes that the Veteran's June 1980 
exit examination states that upon clinical evaluation the 
Veteran's feet were determined to be normal.  As such the Board 
finds that there is no competent medical evidence that the 
Veteran's pes planus increased in severity during his active duty 
service.  

With regard to current post-service treatment for pes planus, the 
Board notes that the record indicates that the Veteran has 
complained of numbness in his feet as noted in treatment reports 
date June and July 2005; however there is no indication in those 
treatment reports that the Veteran is suffering from numbness 
that is associated with pes planus.  Indeed, post service 
treatment records indicate that the Veteran is not currently 
being treated for any foot disorders, although the Veteran 
receives periodic diabetic foot examinations which have 
consistently revealed normal feet.  

Therefore, the Board finds that there was no increase in severity 
of the Veteran's pes planus during service.  Further, when there 
is no increase in severity, there is no presumption of 
aggravation during service.  Verdon v. Brown, 8 Vet. App. 529 
(1996); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by section 
3.306 applies only if there is an increase in severity during 
service).  On the basis of the above analysis a preponderance of 
the evidence is against a finding that the Veteran's pes planus 
underwent any increase in severity during service.
After a careful review of the record, the Board concludes that 
the competent medical evidence of record fails to demonstrate 
that the Veteran's pes planus is related to or aggravated by his 
military service.

The Board acknowledges the Veteran's statements at his March 2008 
travel board hearing in which he notes that he was not treated 
for pes planus before service and  that his condition was the 
result of running while on active duty.  The Veteran further 
notes that he was provided inserts while in service and continues 
to use inserts that were provided by the VA.  Additionally the 
Veteran notes that he still experiences pain associated with his 
pes planus when he has to walk for a considerable length of time.  
Initially the Board notes, as previously stated, that the Veteran 
was diagnosed with pes planus upon entry and as such his pes 
planus was not caused by any incident in service because it pre-
existed service.  In the April 2006 decision review officer (DRO) 
hearing transcript report, the Veteran acknowledges that he had 
pes planus upon entry into service.  The Veteran's statements at 
the March 2008 travel board hearing contradict the facts, 
including as previously stated by the Veteran himself.  The Board 
acknowledges that pes planus is readily observable by laypersons 
and does not require medical expertise to establish its 
existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, the Veteran is competent to describe his pes planus 
symptomatology and the Veteran's hearing testimony provides such 
subjective complaints.  The Board further acknowledges that with 
regard to continuity of symptomatology, symptoms as opposed to 
treatment are of primary interest and the Veteran is competent to 
observe pain during and post service and that observation need 
not be recorded.  However, while the Veteran is competent to 
provide continuity of symptomatology, as noted above, it is also 
necessary to show that the Veteran is credible in his assertions.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  In weighing lay evidence, the 
Board must render a finding with regard to both competency and 
credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 
(2006).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).

The Board recognizes the Veteran's assertions that he has 
experienced pain since service; however, pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  Additionally, as the competent ample medical evidence of 
record does not support the Veteran's complaints that he suffers 
from pain caused by his pes planus, the Board finds that the 
Veteran's statements with regard to continuity of symptomatology 
are not credible.  

The Board acknowledges that when determining the credibility of 
lay evidence, the Board cannot determine that credibility is 
lacking merely because there is no corroborating contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006).  However, in this instance it is not 
the absence of contemporaneous medical evidence that is at issue, 
rather, it is the abundance of medical evidence that fails to 
note the Veteran's claimed disorders that serves as evidence of a 
lack of credibility.  It is logical to conclude that a reasonable 
person, who had access, would seek medical attention if it were 
required.  The Veteran appears to reasonably decide to take the 
time to seek medical treatment in regards to other medical 
problems, so it is unclear as to why he would not take the time 
to do so in regards to his pes planus.  The Veteran noted that 
the pain caused by this disability affects his daily living.  It 
is reasonable to believe that the claimed constant pain caused by 
this disability would be enough to cause the Veteran to seek 
medical attention.  As such the Board finds the Veteran's 
statements with regard to continuity of symptomatology are not 
credible on the basis that he sought medical attention for other 
ailments so the lack of treatment with regard to his pes planus 
makes his statements appear inconsistent with the record.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can 
be generally evaluated by showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony).  It therefore follows that his assertion of constant 
pain since service, relating to his pes planus is not credible.  
Consequently, his assertions are afforded no probative value 
regarding the question of whether his pes planus was aggravated 
service.

Having found the Veteran's statements to be not credible with 
regard to continuity of symptomatology and finding no competent 
and credible medical evidence to support continuity of 
symptomatology, the Board finds that service connection due to 
aggravation of a preexisting disability is not warranted. 

In addition to a lack of competent medical evidence providing any 
indication of a worsening of the Veteran's preexisting pes planus 
as well as a lack of credible evidence with regard to continuity 
of symptomatology, the Board finds that the ten year lapse in 
time between the Veteran's active service and the first 
complaints of foot pain related to his pes planus weighs against 
the Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

Therefore, with consideration of the VA treatment records, the 
Veteran's service induction and separation examinations, the 
length of time following service prior to post-service complaints 
of bilateral foot pain, and the absence of a competent and 
credible medical opinion asserting that the Veteran's pes planus 
was aggravated by service, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for pes planus.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Nervous Stomach Condition

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform to the 
regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
decision that clarified the circumstances under which a Veteran 
may be compensated for an increase in the severity of an 
otherwise nonservice-connected condition caused by aggravation 
from a service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was 
changed to note that aggravation will not be conceded unless the 
baseline level of severity, of the non- service connected 
disability, is established by medical evidence.  The level of 
aggravation will be determined by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates that 
the disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The amendments to this section are not liberalizing.  
Therefore, because the Veteran's original claim of entitlement to 
service connection for a stomach condition to include as 
secondary to PTSD was received in June 2005, the Board will apply 
the former version of the regulation.

The Veteran contends that he has a nervous stomach condition that 
is the result of his service-connected PTSD.  Specifically the 
Veteran notes that he suffers from stomach pains when his life 
becomes stressful.  Alternatively, the Veteran notes that he 
suffered from stomach issues while on active duty.  

With regard to the Veteran's service treatment records, the Board 
notes that neither the Veteran's December 1976 entrance 
examination nor the accompanying report of medical history makes 
any mention of the Veteran suffering from any stomach condition.  
The Board acknowledges that the Veteran's service treatment 
records indicate that the Veteran did complain of stomach pains 
multiple times while on active duty.  In this regard a December 
1977 in-service treatment note diagnosed the Veteran with a 
possible ulcer.  January 1978 and April 1978 in-service treatment 
reports revealed complaints of a burning sensation in the 
Veteran's stomach.  Upon examination the Veteran was diagnosed 
with mild gastritis.  The Veteran again sought treatment in 
November 1978 for sharp burning pain in his stomach.  He was 
diagnosed with flatulence due to gastritis and constipation.  A 
December 1978 follow-up report revealed that the Veteran had not 
experienced anymore abdominal pain.  The service treatment 
records do not mention any other treatment for stomach 
conditions.  Indeed the Veteran's June 1980 separation 
examination reveals a clinical evaluation of normal for the 
Veteran's abdomen.  As such the Board finds that the Veteran did 
not suffer from a chronic stomach condition while in active duty 
service.  Additionally, there is no competent medical evidence 
relating any in-service acute stomach condition to a 
psychological disorder.

Post service treatment records indicate that the Veteran has 
occasionally complained of stomach pains.  In this regard, the 
Board notes May 1990 and May 1991 complaints of stomach pain 
which resulted in diagnoses of irritable bowel syndrome and 
gastritis respectively.  The Board further notes February 1999 VA 
treatment notes regarding complaints by the Veteran of severe 
pain in his abdomen which is diagnosed as gastritis that is 
worsened by alcoholism.  Finally, the Board notes an August 2005 
CT scan of the abdomen and chest in which the stomach was noted 
to be unremarkable.  The Board notes that there is no medical 
evidence of record providing a link between any stomach disorders 
and the Veteran's service-connected PTSD or to active duty 
service.  

The Board acknowledges the Veteran's statements that he has a 
nervous stomach that is the result of either his active duty 
service or his service-connected PTSD .  In this regard the Board 
notes that at the April 2006 DRO hearing, the Veteran's 
representative stated that the Veteran's nervous stomach issue 
was associated with the Veteran's PTSD and more than likely stems 
from the Veteran's drinking issues.  As noted above, a February 
1999 VA treatment record also associates the Veteran's occasional 
stomach issues with alcoholism.  With regard to the nexus between 
the Veteran's alcohol abuse and his gastritis, the Board notes 
that an injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in line 
of duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death of 
the user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for a 
purpose other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed 
that direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 31, 
1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 
52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 
Fed. Reg. 31,263 (February 10, 1998).

Additionally, the Board acknowledges the Veteran's statements at 
his March 2008 travel board hearing in which he testified that he 
suffered from a nervous stomach while on active duty that was 
treated with Mylanta.  The Veteran further stated that he 
currently suffers from the occasional flare-up for which he takes 
Mylanta or Zantac.  He stated that his flare-ups were associated 
with stressful occurrences.  Finally the Board observes that the 
Veteran stated that has not received any treatment for this 
condition since 2001, but rather he takes over the counter 
medication when he has flare-ups.  

The Board acknowledges the Veteran's statements that he suffers 
from a nervous stomach condition that is related to either his 
active duty service or his service-connected disability of PTSD 
and while the Veteran as a lay person is competent to provide 
evidence regarding any symptomatology, he is not competent to 
provide evidence regarding diagnosis, including the severity of a 
disease or disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the possibility of a 
causal relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions on 
etiology.  Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Thus, the 
Veteran's statements are afforded no probative value with respect 
to the medical question of whether he suffers from a nervous 
stomach condition that is related to his service-connected 
disability of PTSD.  

With respect to whether the Veteran's stomach condition is 
related to his active duty service, as noted above, medical 
evidence is generally required to establish a medical diagnosis 
or to address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
In weighing lay evidence, the Board must render a finding with 
regard to both competency and credibility.  See Coburn v. 
Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this regard, the Board notes that the Veteran is competent to 
attest to the fact that he suffers from stomach pain.  However, 
the Veteran is not competent to provide a medical nexus between 
stomach issues suffered in service and any current stomach 
condition.  The Board further acknowledges that with regard to 
continuity of symptomatology, symptoms as opposed to treatment 
are of primary interest and the Veteran is competent to observe 
pain during and post service and that observation need not be 
recorded.  However, while the Veteran is competent to provide 
continuity of symptomatology, as noted above, it is also 
necessary to show that the Veteran is credible in his assertions.

With regard to continuity of symptomatology, the Board notes that 
the medical evidence of record does not support the Veteran's 
contentions that he has suffered from a stomach condition since 
active duty service.  As noted above the Veteran's June 1980 
separation examination lists the Veteran's abdominal system as 
normal and as such is absent any indication that the Veteran 
suffers from a chronic stomach condition.  Despite numerous VA 
medical treatment reports, the next occurrence of stomach 
complaints is in May 1990, ten years following his separation 
from active duty service.  The Board finds that the ten year 
lapse in time between the Veteran's active service and the first 
complaints of stomach issues weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the maladies at issue.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board acknowledges that when determining the credibility of 
lay evidence, the Board cannot determine that credibility is 
lacking merely because there is no corroborating contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006).  However, in this instance, the lack of 
contemporaneous medical evidence, as well as the statement by the 
Veteran that he has not been recently treated for a stomach 
condition serve to repudiate the Veteran's statements that he 
suffers from a nervous stomach condition.  Recent VA treatment 
records indicate that the Veteran is seen frequently for 
treatment of his service-connected PTSD.  However, none of these 
records contain references to any stomach conditions associated 
with stress or the Veteran's psychological issues, now or in the 
past.  It is logical to conclude that if the Veteran were 
suffering from stomach problems associated with stress or his 
psychological issues that his PTSD treatment updates would at 
least refer to any current or past physical manifestations 
resulting from his PTSD.  As such the Board finds the Veteran's 
statements with regard to continuity of symptomatology are not 
credible on the basis that the medical reports of record 
contradict the Veteran's contentions.  See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness testimony).  
It therefore follows that his assertions of stomach issues being 
related to his PTSD are not credible.  Consequently, his 
assertions are afforded no probative value regarding the question 
of whether his stomach issues are related to his PTSD or his 
active duty service.

Having found the Veteran's statements to be not credible with 
regard to continuity of symptomatology and finding no competent 
and credible medical evidence to support continuity of 
symptomatology, the Board finds that service connection for a 
stomach condition, to include as secondary to service-connected 
PTSD is not warranted.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim of 
service connection for a nervous stomach condition, to include as 
secondary to service-connected PTSD.  In this regard, the 
evidence of greater probative weight fails to indicate that the 
Veteran has a nervous stomach condition that is related to his 
active duty service or related to his service-connected PTSD.  
The Board has considered the benefit of the doubt rule; however, 
as a preponderance of the evidence is against this claim such 
rule does not apply and the claim must be denied.  38 U.S.C.A. 
§5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.  

Entitlement to service connection for a stomach condition to 
include as secondary to service-connected PTSD is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


